Citation Nr: 0603610	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-29 0050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Manchester, 
New Hampshire


THE ISSUE

Entitlement to reimbursement of unauthorized nursing home 
expenses incurred prior to March 2002 at the Edgewood Center.


REPRESENTATION

Appellant represented by:	Charles A. Griffin, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran's three daughters


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945, August 1950 to October 1953, and November 1957 to June 
1968.  He died in April 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) that denied the 
benefit sought on appeal.  The appellant, the executor of the 
veteran's estate, perfected an appeal of that decision.  


REMAND

The available evidence indicates that the veteran was 
hospitalized at the Maine Medical Center in April 2001.  
Following that hospitalization he was transferred to the 
Edgewood Center for what was believed to be short-term 
nursing home care.  The initial nursing home fees were paid 
by his private insurance.  In May 2001 it was apparently 
determined that he would need permanent nursing home care, 
and Medicaid apparently began paying the cost of his care.

The appellant asserts that the veteran's family contacted the 
VAMC in May 2001 to find out whether he was eligible for 
nursing home care at VA expense, but was informed, in 
essence, that there was no provision for paying for the 
veteran's nursing home care at the Edgewood Center.  The 
Edgewood Center is, apparently, a VA-contract nursing home 
facility.

In the October 2002 decision here on appeal the VAMC director 
informed the appellant's attorney that nursing home care at 
VA expense must be authorized prior to the veteran's 
placement in a VA approved contract nursing  home.  That 
letter also indicated that if the VA learned that the veteran 
was living in such a facility, VA could begin payment for 
nursing home care only from the date VA learned the veteran 
was there, and not retrospectively.  The letter concluded 
that the period of nursing home care was not authorized prior 
to or at any time during the veteran's stay, and that payment 
could not be authorized for his care retrospectively, per VA 
regulations.  

According to the Veterans Health Administration Manual M-1, 
Part 1, Chapter 12 (Manual M-1), Par. 12.22, the VAMC can 
transfer an eligible veteran from the VAMC to a contract 
nursing home following a period of hospitalization at the 
VAMC, or if the veteran has been discharged from a hospital 
under the direct jurisdiction of VA and is eligible for VA 
Hospital Based Home Care.  In addition, Par. 12.28 shows that 
"the determination of need for [nursing home care] may be 
made by a VA or private physician, but in all cases, the 
decision to admit a [service-connected] veteran to a 
[community nursing home] must be made by a VA physician."  
Based on the Manual M-1, there is no provision for 
authorizing community nursing home care that was arranged by 
a private physician and followed hospitalization at a private 
facility.

In the statement of the case the VAMC indicated that "VA can 
only begin payment for nursing home care from the date it 
learns the veteran is living in such a facility who had 
previously been under non-VA payment auspices."  It is not 
clear on what legal basis the VAMC could authorize care in a 
community nursing home in the situation in which the veteran 
was hospitalized at a private hospital and transferred to the 
nursing home with no determination made by a VA physician 
that such nursing home care was required.  The statement of 
the case and supplemental statement of the case do not 
include any reference to such legal authority.  If such legal 
authority does exist, evidence is needed of the VAMC's 
operating policies and procedures regarding the authorization 
of nursing home care when the nursing home placement was not 
made by the VAMC.

According to the statute, the Board's decision must be based 
on review of all relevant evidence.  See 38 U.S.C.A. 
§ 7104(a) (West 2002).  In order to ensure that all relevant 
evidence is available to the Board, the records should 
include the veteran's complete Consolidated Health Record 
(CHR).  

Accordingly, the case is remanded for the following action:

1.  The VAMC should provide the appellant 
and his representative a supplemental 
statement of the case that includes all 
of the relevant law, regulations, and VA 
issuances regarding the VAMC's authority 
to authorize care in a community nursing 
home when the veteran's placement at the 
nursing home was not arranged by the 
VAMC.  They should then be given the 
opportunity to respond.

2.  The VAMC should submit the complete 
CHR to the Board, as well as copies of 
the VAMC's written policies and 
procedures for authorizing community 
nursing home care.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to 


(continued on next page)

submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



                       
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

